DETAILED ACTION

Status of Claims

	Claims 148-166 are pending.


Drawings

The drawings filed on 04/09/2018 are received and accepted. 

Information Disclosure Statement

	
Applicants’ Information Disclosure Statements filed 11/30/20118, 11/30/2018, and 06/14/2019 have been received and entered into the application.  Accordingly, as reflected by the attached completed copies of forms PTO-1449, the cited references have been considered.

112, second paragrapht
Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 148, and claims dependent thereupon, are rejected under  35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
A.	Claim 115 addresses a signature (i.e. values of determinative parameters) that “distinguishes the target protein from a plurality of antibody or Fc-containing non-target proteins” and then comparing said determinative parameters of target and test protein. Inasmuch as neither test nor target proteins are limited to an antibody or Fc-containing proteins (except for claims 156-158,164,165), it is not clear how parameters of a generic protein which might be unrelated to an antibody or Fc-containing proteins are compared to parameters of antibodies or Fc-containing proteins.

B.	Claim 115: In the phrase “ if all of the values acquired from the test glycoprotein preparation” the term “the test glycoprotein preparation” lacks antecedent basis – the preceding part of the claim  addresses  a “test protein”, not a  “test glycoprotein preparation



Claim Rejections - 35 USC § 112, first paragraph.
	The following is a quotation of the first paragraph of 35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 148-155, 159-164,166 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention.  Claim 148 addresses the signature that “distinguishes the target protein from a plurality of antibody or Fc-containing non-target proteins”.  Specification addresses determining “test protein parameters” that distinguish a test protein from non-test proteins (see e.g., paragraphs 53,66, 81, 114). There is no disclosure in the specification on the meaning and scope of a particular signature that “distinguishes the target protein from a plurality of antibody or Fc-containing non-target proteins.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. 

101 NON-STATUTORY TEMPLATE
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims  148-166 are  rejected under 35 U.S.C. 101 because  the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to a judicial exception without significantly more.  


The October 2019 updated Patent Subject Matter Eligibility Guidelines (PEG) articulate the following to evaluate subject matter eligibility:
Step 1.    Are the claims directed to a process, machine, manufacture or composition of matter?
Step 2A Prong One.   Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea?  A claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim. For abstract ideas judicial exception, the abstract ideas include groupings of Mathematical Concepts and Mental Processes.   
Mental Processes include concepts performed in the human mind, such as procedures for evaluating, analyzing or organizing information, forming judgement or an opinion. 
Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer 

Mathematical Concepts include:
mathematical relationships which may be expressed in words or using mathematical symbols
mathematical formulas or equations: a claim that recites a numerical formula or equation will be considered as falling within the “mathematical concepts” grouping. In addition, there are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.
mathematical calculations. A claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

Step 2A Prong Two  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two” of the Guidance)

Step 2B  If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?

Step 1

With regard to (1), the instant claims are directed to a process, i.e. to one of statutory categories of invention.  


.  
Step 2A Prong One.



Steps  drawn to a mental process recited in the claims include combining values of parameters of target protein in a “signature”, comparing values of the “signature” with values of corresponding parameters of test protein, making decision to manufacture or discard protein preparation.

Step 2A Prong Two.
The judicial exception identified above is not integrated into a practical application because the claims do not meet any of the following criteria: 
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional clement that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, of uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and 
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a crating effort designed to monopolize the exception.

Acquiring data, e.g., from an analytical assay, as in claim 149, is a pre-solution activity directed to aspects of the information being analyzed.

A step of “formulating test protein preparation into the protein drug product ” is an insignificant post-solution activity, essentially, appending conventional steps, specified at a high level of generality, to a judicial exemption and generally linking the use of the judicial exception to a particular technological environment. 
Further, the breadth of the claims encompass situations wherein the additional element of processing the protein preparation into a pharmaceutical product  is not arrived at – I.e., when the parameters of the test protein preparation are not satisfactory.

Step 2B

Because the claims fail under (2A), the claims are further evaluated under (2B).  
The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception under (2B) because the recited additional elements do not include steps that amount to significantly more that the judicial exceptions.  
formulating test protein preparation into the protein drug product.  Even though the step is a physical step, processing a protein preparation into a pharmaceutical product upon assurance that the protein preparation is of desirable quality amount to no more than well-understood, routine and conventional acts used in pharmaceutical art that an artisan would have relied upon to achieve the goals of the invention.   

For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC §  103.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


s 148-157,159-166 are rejected under 35 U.S.C. 103(a) as being unpatentable over FDA Guidance “Quality Considerations in Demonstrating Biosimilarity to a Reference Protein Product” (February 2012, p. 1-22)

	The instant claims are drawn to method of producing a pharmaceutical formulation comprising test protein provided that the signature – i.e., a  plurality of parameters characterizing the test protein -  are the same as the signature for non-test protein. 

 
FDA Guidance “Quality Considerations in Demonstrating Biosimilarity to a Reference Protein Product”  (referred as FDA Guidance) provides guidance to consider a proposed biosimilar protein product.  The FDA Guidance instructs to definitively distinguish any differences in product attributes and to assess all relevant functional and physicochemical characteristics, including, for example, higher order structure, posttranslational modifications, and impurity and degradation profiles (p. 8, last paragraph). The Guidance  uses slightly different terminology as it addresses comparison of “proposed product” and “reference product” which might differ slightly in minor modifications of their structure (p. 10, section V.A). A reference (target) protein product is a single biological product against which a test biological product is evaluated. An application for a proposed biosimilar test protein product must include information demonstrating biosimilarity, based on data derived from analytical studies that demonstrate that the test protein is highly similar to the reference target product notwithstanding minor differences in clinically inactive components. P. 1-2, 5,6.  The physicochemical and functional characteristics of the test protein, addressed in the reference, are parameters determining similarity of test protein product and the target 

FDA guidance does not specifically instruct manufacturing the test protein product.  However, it would be obvious to one skilled in the art to be motivated to manufacture a biologics for which similarity to an approved protein product has been demonstrated. 

With regard to claims 156,158,165 FDA Guidance addresses glycoproteins and antibodies. p. 5, footnote 7, p. 12 , p. 8, first paragraph. 

With regard to claims 159,160, the FDA guidance teaches that, for glycoproteins, the content and distribution of terminal galactosamine repeats should be evaluated as they can affect in vivo potency. P. 8, first paragraph. 

With regard to claims 159-161, the claims address “seriousness value”, which is a function of a risk in variation in parameters , and “sameness” value, which is a value based on  combination of said function of function of a risk in variation in parameters and  plurality of comparisons.  The FDA guidance addresses risk-based assessment which should be performed on any differences in process-related impurities identified between the proposed product and the reference product. P. 4, 10. Further, the FDA Guidance requires plurality of comparisons to be performed in addition to assessing product similarity. P. 7, last paragraph.  Inasmuch as the reference addresses same parameters, applying a modified terms or  mathematical approach without changing the issue being addressed is not sufficient to distinguish over the prior art. 

 


s 156-160 is rejected under 35 U.S.C. 103(a) as being unpatentable over FDA Guidance “Quality Considerations in Demonstrating Biosimilarity to a Reference Protein Product” (February 2012, p. 1-22) taken together with Kronewitter et al. (Proteomics 2009, 9, 2986–2994)

The primary referenced is used as applied to claims 148-157,159-166 above.  
The FDA Guidance instructs to definitively distinguish any differences in product attributes and to assess all relevant functional and physicochemical characteristics, including, for example, higher order structure, posttranslational modifications, and impurity and degradation profiles (p. 8, last paragraph). The FDA Guidance does not address the particular set of glycoprotein parameters as addressed in claims 158,160. 

It would be prima facie obvious and within the skill of the art to select and/or determine such result-oriented variables as determinative parameters defining parameters of a given product, for example a particular glycoprotein.   See, for example, Kronewitter et al. demonstrating evaluating presence of sialylated and bisecting bisecting glycans as characteristics of a particular glycan products.  Other parameters addressed in claim 158 can be similarly chosen by an artisan is they are deemed to be distinguishing structural parameters for a product of interest. 



Conclusion.
	No claims are allowed.

end

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L BORIN whose telephone number is (571)272-0713.  The examiner can normally be reached on Monday-Friday 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek, can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MICHAEL L BORIN/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        

mlb